1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   CITY OF WEST SACRAMENTO,              No. 2:18-cv-00900 WBS EFB
     CALIFORNIA; and PEOPLE OF THE
13   STATE OF CALIFORNIA,

14               Plaintiffs,               ORDER RE: EVIDENTIARY HEARING
                                           ON DEFENDANTS’ DIVISIBILITY
15       v.                                DEFENSE

16   R AND L BUSINESS MANAGEMENT, a
     California corporation, f/k/a
17   STOCKTON PLATING, INC., d/b/a
     CAPITOL PLATING INC., a/k/a
18   CAPITOL PLATING, a/k/a CAPITAL
     PLATING; CAPITOL PLATING, INC.,
19   a dissolved California
     corporation; et al.,
20
                 Defendants.
21

22
                               ----oo0oo----
23

24            On January 21, 2020, pursuant to the court’s Order of
25   December 2, 2019 (Docket No. 125, at 16), the court met with
26   counsel to discuss scheduling an evidentiary hearing on the
27   defendants’ affirmative defense of divisibility.     At the hearing,
28
                                       1
1    counsel for plaintiffs agreed to dismiss their claims for

2    trespass and ultrahazardous activity, as well as their prayer for

3    damages under its public nuisance claim.   Accordingly, there are

4    no issues remaining to be decided by a jury.

5              After reviewing the parties’ Joint Status Report, and

6    consulting with counsel, the court sets an evidentiary hearing on

7    the defendants’ affirmative defense of divisibility for August

8    25, 2020 at 9:00 a.m.   Each party shall file briefs on that issue

9    on or before August 10, 2020.   The remainder of the court’s

10   previous Scheduling Order (Docket No. 58) remains in effect.

11             IT IS SO ORDERED.

12   Dated:   January 21, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
